Name: Commission Implementing Regulation (EU) 2017/1977 of 26 October 2017 repealing Implementing Regulation (EU) No 876/2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 1.11.2017 EN Official Journal of the European Union L 285/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1977 of 26 October 2017 repealing Implementing Regulation (EU) No 876/2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 57(4) and 58(2) thereof, Whereas: (1) By Implementing Regulation (EU) No 876/2014 (2), the Commission classified a portable battery-operated apparatus for capturing and recording still and video images under CN code 8525 80 99 as other video camera recorders. (2) In its judgment in Joined Cases C-435/15 and C-666/15 (3), the Court of Justice ruled that Implementing Regulation (EU) No 876/2014 is invalid. (3) For reasons of legal certainty, provisions which have been declared invalid by the Court of Justice should be formally removed from the legal order of the Union. (4) Implementing Regulation (EU) No 876/2014 should therefore be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 876/2014 is repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Implementing Regulation (EU) No 876/2014 of 8 August 2014 concerning the classification of certain goods in the Combined Nomenclature (OJ L 240, 13.8.2014, p. 12). (3) Judgment of the Court of Justice of 22 March 2017, GROFA and others, C-435/15 and C-666/15, ECLI:EU:C:2017:232.